Citation Nr: 9914644	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the left knee.

2.  Entitlement to a disability rating in excess of 
10 percent for degenerative arthritis of the right knee.

3.  Entitlement to a disability rating in excess of 
10 percent for cervical strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1980 to July 1987.  
These matters come to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to increased ratings for the disorders 
shown.  The veteran has perfected an appeal of that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  Traumatic arthritis of the left knee is manifested by 
crepitation and pain on use with no limitation of motion.

3.  Degenerative arthritis of the right knee is manifested by 
crepitation and pain on use with no limitation of motion.

4.  The symptoms of cervical strain are pain and stiffness, 
with no limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for traumatic arthritis of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (1998).

2.  The criteria for a disability rating in excess of 
10 percent for degenerative arthritis of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261.

3.  The criteria for a disability rating in excess of 
10 percent for cervical strain are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was in a 
motor vehicle accident in March 1983, which resulted in 
trauma to the left knee and neck pain.  An X-ray study of the 
cervical spine showed no abnormalities, and the only 
diagnosis made was that of "sprain."  He again complained 
of neck pain in April 1983, which was assessed as a neck 
sprain.

In May 1985 he complained of pain in the right knee of one 
month in duration with a gradual onset, that was exacerbated 
with running.  Following examination, his complaints were 
assessed as collateral ligament strain.  Two weeks later, he 
reported that the pain was gone and examination revealed no 
abnormalities.  A periodic examination in February 1987 
revealed no abnormalities pertaining to the neck or knees.

VA treatment records show that in October 1987 the veteran 
complained of intermittent pain in both knees that normally 
occurred with exercise.  A physical examination and X-ray 
study showed that the knees were normal.

In conjunction with a November 1988 VA orthopedic 
examination, the veteran reported having pain in the inner 
aspect of both knees when he ran or jogged.  The examiner 
noted that no significant limitations resulted from the pain.  
The physical examination revealed no abnormalities, and an X-
ray study showed narrowing of the medial and lateral meniscus 
in both knees, which was assessed as degenerative disease of 
the knee joints.

In a March 1989 rating decision the RO granted service 
connection for degenerative arthritis of the right knee, 
rated as 10 percent disabling, and traumatic arthritis of the 
left knee, also rated as 10 percent disabling.  The RO also 
granted service connection for cervical strain and rated the 
disorder as noncompensable.

VA treatment records also show that in July 1992 the veteran 
complained of pain in both knees, but the physical 
examination showed that the knees were normal.  The report of 
an October 1992 VA examination shows that examination of the 
knees revealed no swelling, deformity, laxity, subluxation, 
effusion, limitation of motion, or atrophy of the quadriceps 
muscles.  There was mild stiffness, 1+ crepitation, and mild 
pain with motion, and an X-ray study of the knees was found 
to be normal.  The examiner provided a diagnosis of 
patellofemoral stress syndrome, both knees, and stated that 
there was no evidence of arthritis in either knee.

Examination of the cervical spine showed no deformity or 
weakness, some limitation of motion, and very mild 
paravertebral muscle spasm.  The X-ray study of the cervical 
spine was negative, and the symptoms were assessed as chronic 
strain of the cervical spine.

In a December 1992 rating decision the disability rating for 
cervical strain was increased from zero to 10 percent 
effective in June 1992.

VA treatment records indicate that the veteran was provided 
medication for knee pain in October 1992, and for neck pain 
in October 1993.

The report of a March 1994 VA orthopedic examination shows 
that the physical examination of the knees revealed no 
swelling, deformity, subluxation, instability, limitation of 
motion, effusion, or atrophy.  There was mild stiffness, 
crepitation of 1+, and minimal pain with motion of both 
knees.  The X-ray study again revealed no abnormalities, and 
the examiner assessed the complaints as patellofemoral stress 
syndrome, bilateral.  The examiner again found that there was 
no evidence of degenerative disease in either knee.

Examination of the neck showed no deformity or weakness, some 
limitation of motion, and minimal pain with motion.  The X-
ray study was negative, and the neck complaints were again 
assessed as chronic cervical strain.

A March 1995 VA treatment note shows that the veteran 
complained of intermittent pain in his knees, but most of his 
complaints related to back pain.  Examination of the knees 
revealed what the examiner described as patellofemoral 
symptoms, with full range of motion, no instability, and no 
effusion.

In his May 1996 substantive appeal the veteran stated that he 
had problems with instability in his knees, but more so with 
locking of the knees.  He also stated that his physicians had 
recommended that he not run, but exercise on a bicycle.  He 
reported that his neck cracked with turning, and that he had 
limitation of motion in the neck.

The report of a July 1997 VA orthopedic examination shows 
that the veteran complained of right anterior knee pain and 
spasms in the thigh muscles, that the pain was exacerbated by 
strenuous activity, such as playing racquetball, and that it 
was relieved with rest.  He also complained of occasional 
left anterior knee pain.  Physical examination of both knees 
revealed no abnormalities, with the exception of mild 
crepitation on active motion of the left knee.  The range of 
motion was from zero to 120 degrees in the left knee and from 
zero to 124 degrees in the right knee.  X-ray studies of both 
knees were negative.  The examiner provided diagnoses of 
right knee arthralgia, without clinical or radiographic 
evidence of arthritis, and chondromalacia of the left knee, 
manifested by knee pain and crepitation, but without clinical 
or radiographic evidence of arthritis.

During the examination the veteran reported having stiffness 
in the neck with rising each morning and pain with neck 
motion, primarily lateral bending.  Physical examination 
revealed no palpable abnormalities, normal range of motion 
with pain on lateral bending, and normal strength in the 
upper extremities.  The X-ray study was negative, and the 
examiner provided a diagnosis of chronic strain of the 
cervical spine.  The veteran's case file was reviewed in 
conjunction with the July 1997 examination.

The veteran was provided an additional VA orthopedic 
examination in August 1998, which also included review of the 
veteran's case file and his VA treatment records.  During the 
examination the veteran again complained of pain in the 
anterolateral aspect of both knees, right worse than left, 
which occurred after sitting for one hour with the knees 
flexed to 90 degrees and was relieved by extending the knees.  
He also stated that the pain was aggravated by jogging or 
running, and that the pain was relieved with medication.  He 
denied having any flares of knee pain, or that the knee pain 
interfered with his work as a long-haul trucker.  

Examination showed that he walked, sat, and stood with normal 
gait and posture.  He easily performed repeated deep knee 
bends.  Physical examination revealed no abnormalities, with 
the exception of patellofemoral crepitation on active knee 
motion, and radiograms of both knees were described as 
entirely normal.  There was no evidence of atrophy in the 
thigh muscles of either leg.  The range of motion of both 
knees was from zero to 120 degrees, which the examiner 
characterized as normal.  The examiner provided a diagnosis 
of chondromalacia, bilateral, manifested by anterior knee 
pain and crepitation on active motion, but without effusion, 
limitation of motion, or impairment of strength or endurance.

The veteran also reported having pain and stiffness in the 
right side of his neck that primarily occurred on rising each 
morning.  In addition to the morning pain and stiffness, he 
also had occurrences of neck pain two or three times a week 
that was relieved with neck massage, and he occasionally took 
medication for the pain.  He denied that the pain interfered 
with truck driving, or that it caused any other functional 
limitation.  Examination revealed tenderness of the right 
paraspinal muscles at the C2 level, no muscle spasm, no 
atrophy of the muscles in the neck or upper extremities, and 
no limitation of motion.  Radiograms showed a deformity of 
the left lateral mass of C3 that narrowed the C3-C4 neural 
foramen and slightly altered the orientation of the left C3-
C4 facet joint.  As a result of the examination, the examiner 
provided a diagnosis of traumatic arthritis of the cervical 
spine at 
C3-C4, manifested by episodic neck pain and stiffness.

II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

Traumatic arthritis is to be rated as degenerative arthritis, 
and degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5257, pertaining to other impairment of the 
knee, recurrent subluxation or lateral instability, provides 
a 10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  Diagnostic Code 5260 for 
limitation of flexion of the leg provides a noncompensable 
rating if flexion is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, and a 
20 percent rating where flexion is limited to 30 degrees.  
Diagnostic Code 5261 for limitation of extension of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, 
and a 20 percent rating if limited to 15 degrees.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5290 for limitation of motion of the cervical 
spine provides a 10 percent rating if the limitation is 
slight, a 20 percent rating if the limitation is moderate, 
and a 30 percent rating if the limitation is severe.  
38 C.F.R. § 4.71a.

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Increased Ratings for Bilateral Knee Disorders

The right and left knee disorders are manifested by 
crepitation and pain with use, with no limitation of motion.  
Although the RO granted service connection for arthritis in 
both knees, since March 1989 both knees have been assigned 
10 percent ratings under Diagnostic Code 5257 as parallel to 
Diagnostic Codes 5003 and 5010 for degenerative and traumatic 
arthritis.

Degenerative and traumatic arthritis are to be rated based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010.  In accordance with Diagnostic Codes 5260 and 
5261, a rating in excess of 10 percent requires that flexion 
of the knee be limited to 30 degrees or extension be limited 
to 15 degrees.  The evidence shows that the range of motion 
of both knees, including any limitation of motion due to 
pain, is normal and that flexion is not limited to 30 degrees 
and extension is not limited to 15 degrees.  DeLuca, 8 Vet. 
App. at 202.  There is no question of whether the right and 
left knee disabilities more nearly approximate the criteria 
for the higher rating.  38 C.F.R. § 4.7.  The Board finds, 
therefore, that entitlement to a disability rating in excess 
of 10 percent based on limitation of motion is not warranted.

According to Diagnostic Code 5003, a 20 percent rating 
applies for X-ray evidence of arthritis in two or more major 
joints, with occasional incapacitating exacerbations.  
Although service connection was granted for traumatic 
arthritis of the left knee and degenerative arthritis of the 
right knee, numerous X-ray studies since October 1992 have 
failed to reveal any evidence of arthritic changes in either 
knee.  The evidence does not show that the knee disabilities 
result in any incapacitating exacerbations.  In addition, a 
combined 20 percent rating is currently in effect for the 
bilateral knee disorder.  The Board finds, therefore, that 
the application of the provisions of Diagnostic Code 5003 
does not result in a higher disability rating.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain with use, the evidence 
shows that there are no other functional limitations 
resulting from the bilateral knee disorder.  Although the 
veteran claims to have instability and locking in both knees, 
his assertions are not supported by any of the medical 
evidence, which shows no instability or locking in either 
knee.  The Board finds, therefore, that his assertions are 
not credible.  In light of the absence of any evidence of 
instability in either knee, the Board finds that the 
functional limitations imposed by the bilateral knee 
disability are appropriately compensated by the 10 percent 
ratings that have been assigned for each knee under 
Diagnostic Code 5257.

The Board notes that, according to an opinion from the VA 
Office of the General Counsel, a veteran who has both 
arthritis and instability of the knee may be entitled to 
separate ratings under Diagnostic Code 5257 for instability 
and Diagnostic Code 5260 or 5261 for limitation of motion.  
VAOPGCPREC 23-97.  The evidence does not show that the 
veteran has any instability of either knee, or that either 
knee has any limitation of motion.  The Board finds, 
therefore, that separate ratings are not applicable.

The minimum schedular rating for each joint, which is 
10 percent, has been assigned under Diagnostic Code 5257.  
The consideration of increased ratings based on the 
provisions of 38 C.F.R. § 4.59 is not warranted, since the 
veteran is in receipt of the minimum compensable evaluation 
for arthritis of the knee.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claims of entitlement to disability ratings in excess of 
10 percent for traumatic arthritis of the left knee and 
degenerative arthritis of the right knee.

IV.  Increased Rating for Cervical Strain

Chronic strain of the cervical spine is manifested by 
stiffness, pain, and X-ray evidence of traumatic arthritis at 
C3-C4.  Since June 1992, the cervical spine disability has 
been rated as 10 percent disabling under Diagnostic Code 5290 
for slight limitation of motion.

As previously stated, arthritis is to be rated based on 
limitation of motion.  In accordance with Diagnostic Code 
5290, a 10 percent rating applies if the limitation is slight 
and a 20 percent rating requires evidence showing that the 
limitation of motion is moderate.  38 C.F.R. § 4.71a.  The 
examiners in July 1997 and August 1998 found no evidence of 
limitation of motion of the neck, including any limitation 
due to objectively demonstrated pain.  DeLuca, 8 Vet. App. 
at 202.  There is no question of whether the cervical spine 
symptoms more nearly approximate the criteria for the higher 
rating.  38 C.F.R. § 4.7.  The Board finds, therefore, that 
the criteria for a 20 percent rating based on limitation of 
motion are not met.

The vertebrae of the cervical spine are considered to be a 
group of minor joints.  38 C.F.R. § 4.45.  Because service 
connection is not in effect for any other minor joint group, 
a 20 percent rating based on X-ray evidence of arthritis 
involving two or more minor joint groups is not applicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evaluation of the cervical spine disability also requires 
consideration of all of the functional limitations imposed by 
the disorder.  Spurgeon, 10 Vet. App. at 194.  With the 
exception of pain and stiffness, the evidence does not show 
that the cervical spine disability results in any other 
functional limitation.  During the August 1998 examination 
the veteran denied that the pain interfered with truck 
driving, or that it caused any other functional limitation.  
The examiners in July 1997 and August 1998 found no objective 
evidence of any functional limitations, other than pain with 
movement and stiffness.  In the absence of any documented 
limitation of motion, the Board finds that the pain and 
stiffness are appropriately compensated by the 10 percent 
rating currently assigned under Diagnostic Code 5290.

The minimum schedular rating for the cervical spine, which is 
10 percent, has been assigned under Diagnostic Code 5290, and 
the consideration of a higher rating based on the provisions 
of 38 C.F.R. § 4.59 is not warranted.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent for cervical strain.

ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the left knee is 
denied.

The claim of entitlement to a disability rating in excess of 
10 percent for degenerative arthritis of the right knee is 
denied.

The claim of entitlement to a disability rating in excess of 
10 percent for cervical strain is denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

